UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. Form10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended January26, 2009 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 1-11313 CKE Restaurants, Inc. (Exact name of registrant as specified in its charter) Delaware 33-0602639 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 6307 Carpinteria Ave., Ste. A Carpinteria, California 93013 (Address of principal executive offices) Registrant’s telephone number, including area code (805)745-7500 Securities Registered Pursuant to Section12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, $.01par value New York Stock Exchange Preferred Share Purchase Rights, $.01 per share New York Stock Exchange Securities Registered Pursuant to Section12(g) of the Act: None Indicate by check mark whether the registrant is well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesoNoþ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.YesoNoþ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filer þ Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark if the registrant is a shell company (as defined in Rule12b-2 of the Act).YesoNoþ The aggregate market value of the voting stock held by non-affiliates of the registrant as of August11, 2008 was $671,967,852. The number of outstanding shares of the registrant’s common stock was 54,654,250 as of March18, 2009. DOCUMENTS INCORPORATED BY REFERENCE: Portions of the registrant’s Proxy Statement for the 2009 Annual Meeting of Stockholders, which will be filed with the Securities and Exchange Commission within 120days of January26, 2009, are incorporated by reference into PartIII of this Report. CKE RESTAURANTS, INC. AND SUBSIDIARIES INDEX TO ANNUAL REPORT ON FORM10-K For the Fiscal Year Ended January26, 2009 TABLE OF CONTENTS Page No. PartI Item 1. Business 1 Item 1A. Risk Factors 11 Item 1B. Unresolved Staff Comments 17 Item 2. Properties 17 Item 3. Legal Proceedings 18 Item 4. Submission of Matters to a Vote of Security Holders 18 PartII Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 19 Item 6. Selected Financial Data 21 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 48 Item 8. Financial Statements and Supplementary Data 48 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 48 Item 9A. Controls and Procedures 48 Item 9B. Other Information 51 PartIII Item 10. Directors, Executive Officers and Corporate Governance 52 Item 11. Executive Compensation 52 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 52 Item 13. Certain Relationships and Related Transactions, and Director Independence 53 Item 14. Principal Accounting Fees and Services 53 PartIV Item 15. Exhibits, Financial Statement
